867 F.2d 615
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.DAWCO CONSTRUCTION, INC., Appellant,v.The UNITED STATES, Appellee.
No. 88-1460.
United States Court of Appeals, Federal Circuit.
Jan. 10, 1989.

Before MARKEY, Chief Judge, and EDWARD S. SMITH and MAYER, Circuit Judges.
PER CURIAM.


1
The decision of the United States Armed Services Board of Contract Appeals (board), ASBCA No. 31990, 88-2 BCA (CCH) p 20,606, denied in part Dawco Construction, Inc.'s (Dawco) appeal from the contracting officer's final decision to disallow Dawco's claim, arising pursuant to contract No. N62474-84-C-0927, both for additional compensation and for a time extension.  After a careful review of the record and the arguments presented on appeal, we hold that the board's decision is correct and that the board's analysis is reasonable.  On the basis of its opinion, dated February 12, 1988, the board's decision is affirmed.